Citation Nr: 0934089	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  07-32 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
posttraumatic stress disorder with depression and history of 
alcohol abuse.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel



INTRODUCTION

The Veteran had active service from May 1993 to May 2004.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

Following the certification of this claim to the Board, the 
Veteran submitted additional evidence in the form of a June 
2009 three page personal statement.  This evidence was not 
submitted contemporaneously with a waiver of initial review 
by the agency of jurisdiction.  In an August 2009 statement, 
the Veteran indicated that his case should be remanded for 
initial RO review of this evidence.  Therefore, this case 
must be remanded to the RO for such initial review.  
38 C.F.R. § 20.1304(c)(2008).  

Accordingly, the case is remanded for the following action:

The RO/AMC must readjudicate the issue on 
appeal, with consideration of the 
evidence received after the June 2009 
supplemental statement of the case, 
including the June 2009 personal 
statement in support of his claim from 
the Veteran.  If the determination 
remains unfavorable, the Veteran must be 
provided with a supplemental statement of 
the case that addresses all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered.  The Veteran and his 
representative must be given an 
opportunity to respond to the 
supplemental statement of the case.  
Additionally, the representative must be 
provided an opportunity to submit a VA 
Form 646, or equivalent.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


